Case: 1:20-cv-01038-TSB Doc #: 1-1 Filed: 12/29/20 Page: 1 of 7 PAGEID #: 5




                        Exhibit A
              Case: 1:20-cv-01038-TSB Doc #: 1-1 Filed: 12/29/20 Page: 2 of 7 PAGEID #: 6




                          IN THE HAMILTON COUNTY COMMON PLEAS COURT
                                     HAMILTON COUNTY, OHIO
                                         CIVIL DIVISION


          Angela Spurlock                           )
          4272 Paul Rd., Unit 20                    )
          Cincinnati, Ohio 45238                    )
                                                    )
                                    Plaintiff,      )
          vs.                                       )    Case No.: A 2004152
                                                    )
          Carrols LLC d/b/a Burger King Corporation )
          c/o Akerman LLP                           )
                                th
          71 South Wacker Dr. 47 Floor              )    Judge Thomas O. Beridon
          Chicago, IL 60606                         )
                                                    )
                                    Defendant.      )
          _____________________________________________________________________________


                                       FIRST AMENDED COMPLAINT
                                    [JURY DEMAND ENDORSED HEREON]

                 Plaintiff, Angela Spurlock, by her undersigned counsel, hereby brings this Complaint

          against the Defendant in excess of the amount stated herein and on the grounds set forth herein

          and more fully described below. In support of their Complaint, Plaintiff alleges as follows,

          reserving her right to amend:




E-FILED 12/23/2020 01:12 PM / CONFIRMATION 1018296 / A 2004152 / JUDGE BERIDON / COMMON PLEAS DIVISION / ACOM
               Case: 1:20-cv-01038-TSB Doc #: 1-1 Filed: 12/29/20 Page: 3 of 7 PAGEID #: 7




                                                    JURISDICTION

          1.     This Court has jurisdiction of this action by virtue of Section 2307.382 (3) and (7) of the

          Code of Ohio as revised.

                                                        VENUE

          2.     Venue is proper in Hamilton County, Ohio, because Defendant, Carrols LLC. (“Carrols”)

          is the owner operator of Burger King Corporation (“BKC”) which does business in this county

          and engaged in activities that gave rise to Plaintiff Angela Spurlock’s injuries for which she is

          seeking relief in this county, and all of Plaintiff Angela Spurlock’s claims for relief occurred in

          this county.

                                                    THE PARTIES

          3.     The Plaintiff is a competent adult who now, and was at the time of this incident, a

          resident at the captioned address.

          4.     Defendant Carrols is the owner and operator of the Burger King franchised restaurant

          located at 9427 Colerain Avenue, Cincinnati, Ohio 45241. At Defendant’s request, Plaintiff

          voluntarily substitutes Carrols for Burger King as the defendant in this matter and updates this

          amended Complaint to reflect substitution. Carrols has agreed to accept service of the Complaint

          in a letter to Plaintiff dated December 11, 2020. Carrols has agreed to waive any defense that

          BKC is the proper Defendant in the same letter.

          5.     Defendant Carrols is now, and was at the time of this incident, a corporation licensed and

          doing business as the owner operator of BKC in Hamilton County, Ohio, including the location

          managed by Plaintiff Angela Spurlock, at 9427 Colerain Avenue, Cincinnati Ohio, 45251.

          6.     At all relevant times, Defendant Carrol’s agents, servants and/or employees were acting

          within the course and scope of their employment and/or agency in their management and



                                                                                                                2


E-FILED 12/23/2020 01:12 PM / CONFIRMATION 1018296 / A 2004152 / JUDGE BERIDON / COMMON PLEAS DIVISION / ACOM
                Case: 1:20-cv-01038-TSB Doc #: 1-1 Filed: 12/29/20 Page: 4 of 7 PAGEID #: 8




          supervision of the Plaintiff.

          7.      An employer-employee relationship was established between Plaintiff Angela Spurlock

          and Carrols doing business as BKC.

          8.      BKC had a duty to Plaintiff to comply with the standard of supervision and management

          for managers and supervisors of chain fast food employees in the State of Ohio.



                                                          FACTS

          9.      On or about December 1, 2018, Plaintiff Angela Spurlock was working at the Burger

          King located at 9427 Colerain Avenue, Cincinnati Ohio, 45251, as a general manager.

          10.     On or about December 1, 2018, Carrol’s agents, servants and/or employees engaged in

          severe and dangerous behavior towards Plaintiff Angela Spurlock, including, but not limited to,

          berating and humiliating Plaintiff in front of others and in private. More egregiously, BKC’s

          agents, servants and/or employees knew or should have known that Plaintiff had clinical anxiety

          and depression among other mental health issues.

          11.     BKC’s agents, servants and/or employees’ behavior and actions towards Plaintiff caused

          Plaintiff to attempt suicide by gun shot, resulting in severe injuries to Plaintiff.

          12.     That on or about the time period of August 2018 through December 2018, BKC’s agents,

          servants and/or employees engaged in repetitive berating and humiliating behavior knowing that

          Plaintiff Angela Spurlock had clinical anxiety, depression and other mental health issues, causing

          Plaintiff to attempt suicide by gun shot, resulting in severe injuries to Plaintiff.

          13.     That Plaintiff’s emails complaining about BKC’s agents, servants and/or employees’

          actions were largely ignored. Emails included at least one (1) request for a transfer which BKC’s

          agents, servants and/or employees ignored that was sent to management and/or human resources



                                                                                                            3


E-FILED 12/23/2020 01:12 PM / CONFIRMATION 1018296 / A 2004152 / JUDGE BERIDON / COMMON PLEAS DIVISION / ACOM
                Case: 1:20-cv-01038-TSB Doc #: 1-1 Filed: 12/29/20 Page: 5 of 7 PAGEID #: 9




          on or around November 27, 2018, four (4) days before the injury.

          14.     That Plaintiff Angela Spurlock’s training for store manager was prematurely ended by

          BKC and the managerial assistance for the first two (2) weeks of her holding the position of store

          manager was not provided, as promised, by BKC.

          15.     That BKC’s agents, servants and/or employees have a history of verbal abuse to various

          employees, including repeated verbal abuse to Plaintiff Angela Spurlock.

          16.     That BKC’s agents, servants and/or employees retaliated against Plaintiff Angela

          Spurlock after Plaintiff verbally complained to management about abusive behavior from

          management.

          17.     That as a direct and proximate result of BKC’s negligence, and as a direct and proximate

          result of the injury as described above, Plaintiff Angela Spurlock did sustain damage to property,

          as well as bodily injuries to her person including muscles, nerves, organs, tendons, ligaments,

          structures of her back, spine, torso, and other body parts causing pain, temporary and permanent

          damage, and undermining her health and well-being.

          18.     That as a direct and proximate result of BKC’s negligence, and as a direct and proximate

          result of the injury as described above, Plaintiff Angela Spurlock did sustain permanent

          disfigurement on both the exterior and interior of her body.

          19.     Furthermore, Plaintiff Angela Spurlock has suffered pain and will, with reasonable

          certainty, continue to so suffer in the indefinite future requiring on-going future medical care

          including, but not limited to, psychological care.

          20.     That as a direct and proximate result of BKC’s negligence, Plaintiff Angela Spurlock was

          required to obtain hospital and medical care for her injuries and to expend sums of money

          therefore, and she will, with reasonable certainty, continue to require further medical care and



                                                                                                             4


E-FILED 12/23/2020 01:12 PM / CONFIRMATION 1018296 / A 2004152 / JUDGE BERIDON / COMMON PLEAS DIVISION / ACOM
                Case: 1:20-cv-01038-TSB Doc #: 1-1 Filed: 12/29/20 Page: 6 of 7 PAGEID #: 10




          treatment and pay additional sums in the indefinite future.

          21.     That as a direct and proximate result of BKC’s negligence, Plaintiff Angela Spurlock will

          suffer sorrow, mental anguish, loss of society with her loved ones, loss of wages and income

          from her employment, and will, with reasonable certainty, continue to suffer such losses for the

          indefinite future.

                  WHEREFORE, Plaintiff Angela Spurlock prays for judgment against Defendant in the

          amount in excess of $250,000.00, plus attorney’s fees, pre-judgment and post-judgment interest,

          and any other relief this Court deems just and equitable to award Plaintiff Angela Spurlock.



                                                                        Respectfully Submitted,


                                                                        /s/ Justin C. Haskamp____________
                                                                        Justin C. Haskamp, ESQ. (0096377)
                                                                        Trial Attorney for Defendant
                                                                        Haskamp Law, LLC.
                                                                        8214 Pineleigh Court
                                                                        Mason, Ohio 45040
                                                                        Tel.:(513) 257-7964
                                                                        Fax: (877) 750-2214
                                                                        haskamplaw@hotmail.com




                                                  JURY DEMAND

          Plaintiff Angela Spurlock demands a trial by jury on all issues so triable herein.



                                                                        Respectfully Submitted,


                                                                        /s/ Justin C. Haskamp
                                                                        JUSTIN C. HASKAMP, ESQ.



                                                                                                             5


E-FILED 12/23/2020 01:12 PM / CONFIRMATION 1018296 / A 2004152 / JUDGE BERIDON / COMMON PLEAS DIVISION / ACOM
                                      Case: 1:20-cv-01038-TSB Doc #: 1-1 Filed: 12/29/20 Page: 7 of 7 PAGEID #: 11




                                                                     CERTIFICATE OF SERVICE

                                          I hereby certify that I have served a copy of the foregoing by e-mail this 23rd day of
                                   December, 2020 the following:

                                   Akerman LLP
                                   71 South Wacker Dr. 47th Floor
                                   Chicago, IL 60606
                                   Jeffrey Mayer, Esq.
                                   jeffrey.mayer@akerman.com


                                                                         /s/ Justin C. Haskamp
                                                                         Justin C. Haskamp (0096377)




                                                                                                                                   6


                        E-FILED 12/23/2020 01:12 PM / CONFIRMATION 1018296 / A 2004152 / JUDGE BERIDON / COMMON PLEAS DIVISION / ACOM
Powered by TCPDF (www.tcpdf.org)
